Citation Nr: 0706738	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  93-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to rating in excess of 40 percent disabling 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to rating in excess of 10 percent disabling 
for a compression fracture, T-12 vertebra.  

3.  Entitlement to rating in excess of 10 percent disabling 
for recurrent renal calculi.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral arm disorder.  

5.  Entitlement to compensation for an upper back disorder, 
with left arm and shoulder symptoms, based on service 
connection and the provisions of 38 U.S.C.A. § 1151 (West 
2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1947 to April 
1950, and from October 1950 to August 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran testified before a hearing officer in August 
1992, and before a Member of the Board in December 1993, in 
Atlanta, Georgia.  Transcripts of both hearings have been 
included in the claims folder for review.  

The Board remanded this claim in February 1996 for additional 
development.  The RO returned the case to the Board in 
November 2002.  

In a letter dated in January 2003, the Board notified the 
veteran that the Member of the Board who had presided at the 
December 1993 hearing is no longer employed by the Board.  
The veteran was offered an opportunity to attend another 
Board hearing and he was informed that if he did not respond 
within 30 days the Board would assume that he did not want an 
additional hearing and would proceed accordingly.  The 
veteran did not respond.  He subsequently requested a hearing 
but did not report for the scheduled hearing, request a 
postponement, or explain good cause for missing the hearing.  
Under these circumstances, the veteran's hearing request must 
be considered withdrawn.  38 C.F.R. § 20.702(d) (2006).  

In May 2003, the Board remanded the case for medical records, 
VA examination, and medical opinions.  The necessary 
development has been completed and the Board proceeds with 
its review.  

In August 2002, the RO adjudicated additional issues.  The 
veteran's notice of disagreement was received in August 2003.  
A statement of the case was issued in October 2005.  In his 
November 2005 substantive appeal, the veteran explained that 
he was only appealing for his upper back pain and related 
left arm and shoulder symptoms.  The Board characterizes this 
claim as one of entitlement to compensation for an upper back 
disorder, with left arm and shoulder symptoms, based on 
service connection and the provisions of 38 U.S.C.A. § 1151.  
Since the veteran did not file a substantive appeal on the 
other issues, they are not within the jurisdiction of the 
Board and will not be addressed in this decision.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim for entitlement to 
service connection for a bilateral arm disorder and 
entitlement to compensation for an upper back disorder, with 
left arm and shoulder symptoms, based on service connection 
and the provisions of 38 U.S.C.A. § 1151 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the service-connected 
intervertebral disc syndrome was no more than severe, with 
recurring attacks and intermittent relief.  The service-
connected disability did not approximate a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

2.  The service-connected intervertebral disc syndrome has 
not resulted in an incapacitating episode that requires bed 
rest prescribed by a physician and treatment by a physician.  

3.  As of September 26, 2003, the service-connected 
intervertebral disc syndrome is manifested by a limitation of 
thoracolumbar spine motion, without unfavorable ankylosis or 
any associated objective neurological abnormalities.   

4.  The service-connected compression fracture of vertebra T-
12 vertebra is manifested by demonstrable deformity of the 
vertebral body involving anterior wedging without evidence of 
cord compression.  

5.  The service-connected recurrent renal condition does not 
require diet therapy, drug therapy, or invasive or non-
invasive procedures.  It does not result in attacks of colic, 
infection, require catheter drainage, or impair kidney 
function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
disabling for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5293 
(2003), 5243 (2006).  

2.  The criteria for a rating in excess of 10 percent 
disabling for a compression fracture, T-12 vertebra have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5285 
(2003).  

3.  The criteria for a rating in excess of 10 percent 
disabling for recurrent renal calculi have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7508, 7509 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the increased rating 
claims based on all the evidence in April 2006, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice required by the Dingess was sent in March 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.


Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board previously denied 
increased ratings in June 1991.  The current claim was 
received in March 1992.  

Degenerative Disc Disease of the Lumbar Spine and
Compression Fracture of Vertebra T-12

The service-connected degenerative disc disease of the lumbar 
spine has been rated as 40 percent disabling under diagnostic 
code 5293, since 1983.  So too, the compression fracture of 
vertebra T12 has been rated as 10 percent disabling under 
diagnostic code 5285, since 1983.  However, there has been a 
recent change in the rating code.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  A review of 
the record demonstrates that the RO considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Rating Criteria

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 100 percent disabling with cord 
involvement, bedridden, or requiring long leg braces.  
Without cord involvement; abnormal mobility requiring a neck 
brace (jury mast), the disability was rated at 60 percent.  
In other cases, the disability was rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
Part 4, Code 5285 (2003).  10 percent was the maximum rating 
assignable for deformity of a vertebral body.  Thus, a rating 
in excess of 10 percent for the deformity of vertebra T12 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

Effective September 23, 2002, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
        With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the disability 
will be rated at 60 percent; 
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12, the 
disability will be rated at 40 percent; 
        With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 
        With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  
        Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
        Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  
38 C.F.R. Part 4, Code 5243 (2006).  

In this case, there is no claim or evidence of an 
incapacitating episode as defined by the regulation.  That 
is, even though the record appears to be complete, there is 
no lay or medical evidence that a physician prescribed bed 
rest and provided treatment for an incapacitating episode.  
Thus, a rating based on incapacitating episodes is not 
warranted.  38 C.F.R. Part 4, Code 5243 (2006).  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

        Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
        Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
        Note (4): Round each range of motion measurement to the 
nearest five degrees.  
        Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
        Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

Analysis of Evidence

The Board has reviewed all the evidence of record.  This 
includes clinical records showing back complaints and 
treatment.  However, these records will not be set forth in 
detail because they do not contain information to rate the 
disability.  Similarly, the veteran's sworn testimony of back 
symptoms, at the August 1992 RO hearing and the December 1993 
Board hearing, does not address the rating criteria.  

The report of the July 1992 VA examination shows the veteran 
gave a history of injury in service with upper and lower back 
symptoms.  He reported an occasional flare-up of lower back 
symptoms.  He wore a lumbar brace.  He ambulated with a slow 
gait, favoring the left leg.  The lumbar spine had forward 
flexion to 50 degrees, backward extension to 20 degrees, and 
lateral flexion 35 degrees to the right and 30 degrees to the 
left.  Neurologic findings showed symmetrical responses at 
the knees.  Ankle jerks were 2+, with toes downgoing.  He had 
difficulty putting on his shoes and trousers, secondary to a 
decreased range of lumbar spine motion.  Pertinent diagnoses 
were lower back pain, clinical examination revealed decreased 
range of motion on forward flexion, and chronic pain 
syndrome.  

The July 1992 VA examination report does not show findings 
which would exceed the criteria for a 40 percent rating.  
That rating contemplates a severe disability.  The next 
higher evaluation, 60 percent requires a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
However, the report shows that ankle jerks are present and 
normal at 2+.  There is no evidence of sciatic neuropathy, 
demonstrable muscle spasm, or other neurological findings 
appropriate to a pronounced intervertebral disc syndrome.  
Consequently, this report provides evidence against a rating 
in excess of 40 percent.  

On the July 1997 VA examination, the veteran was unable to 
heel walk, toe walk or squat.  Straight leg raising was 
positive on the right at 30 degrees and on the left at 45 
degrees.  Dorsiflexion of the left foot and left toe was 
absent.  The deep tendon reflexes were normal, bilaterally.  
Proprioception was normal, bilaterally.  Sensation to light 
touch was absent in the left lateral foot.  The range of 
motion of the lumbar spine was forward flexion to 30 degrees, 
extension backward to 10 degrees, lateral flexion 12 degrees 
to the right and left, and rotation 10 degrees to the right 
and left.  The movements were exceedingly painful during and 
at the end of movement.  Magnetic resonance imaging (MRI) 
disclosed anterior wedging of vertebral body T12 without 
evidence of cord compression.  At L3-4, there was evidence of 
facet disease without cord compression or canal stenosis.  At 
L5-S1, there was facet disease without evidence of canal 
stenosis or neuroforaminal encroachment, as well as mild disc 
bulging.  The examiner was of the opinion that there was 
adequate pathology to support the complaints of pain.  The 
diagnosis was degenerative disc disease of the lumbar spine, 
with diminished range of motion, severe with pain, and 
neurologic findings consistent with radiculopathy or sciatic 
nerve involvement.  

Here, again, the findings reflect limitation of motion and 
neurologic deficits consistent with a severe disc syndrome, 
ratable at 40 percent.  Even though the veteran reported 
episodes of back spasm, spasms were not demonstrated during 
the examination.  The ankle jerks (a deep tendon reflex) were 
not absent; rather, the deep tendon reflexes were normal.  
There were neurologic abnormalities; however, they were 
consistent with a severe disc disorder and the current 
rating.  The July 1997 examination shows that the veteran did 
not have the pronounced level of neurologic impairment 
required for the next, 60 percent rating.  

In May 2000, the veteran was hospitalized after he fell off 
his roof and had a significant amount of pain in his leg and 
back.  On examination, there was no objective weakness or 
change in reflexes or sensation in his legs.  He did have 
tenderness and muscle spasm in the paraspinal muscles in his 
back.  Initially, he was unable to sit up or ambulate.  He 
was treated with medication and physical therapy.  Prior to 
discharge, he was able to ambulate the halls without 
difficulty and his muscle spasms appeared to be resolved.  
This report reflects a brief episode of spasms due to an 
intercurrent injury.  The resolution of the spasms indicates 
that there were none due to the service-connected disability.  

The veteran was examined for VA in February 2001.  He 
reported back injuries in service and in 2000.  He complained 
of pain, weakness, fatigue, lack of endurance, and stiffness 
in his back, which he described as being from uncomfortable 
to excruciating and constant in nature.  Examination of the 
thoracic spine revealed no radiation, pain on movement, 
muscle spasm, or tenderness.  Straight leg raising was 
negative, bilaterally.  The range of motion of the thoracic 
spine was considered to be within normal limits.  There were 
no DeLuca issues for the thoracic spine.  There was no 
ankylosis.  Examination of the lumbar spine revealed painful 
motion and tenderness, but there was no spasm or weakness.  
Straight leg raising was negative to 80 degrees, bilaterally.  
Lumbar motion was 75 degrees flexion with pain at 75 degrees, 
15 degrees extension with pain at 15 degrees, 35 degrees 
right lateral bending with pain at 35 degrees, 35 degrees 
left lateral bending with no pain, 35 degrees right rotation 
with no pain, and 30 degrees left rotation with pain at 30 
degrees.  The DeLuca issue for the back was pain.  Neurologic 
examination showed lower extremity motor function, power, and 
sensory responses to be within normal limits.  There was no 
muscle atrophy.  Pertinent diagnoses were peripheral sciatic 
neuropathy, left leg, with no change; sciatic syndrome, with 
no change; degenerative disc disease and bulging disc of L5-
S1; residuals of compression fracture at T12 with no change; 
and residuals of compression fracture at T4.  The examiner 
expressed the opinion that prolonged walking, running and 
standing would be difficult.  Frequent bending and lifting 
large and heavy objects would also be difficult.  

The report of the May 2004 examination for VA shows the 
veteran complained of episodes of pain lasting for 2 hours, 
occurring approximately 3 or 4 times daily.  The pain was 
said to travel into his legs.  The pain was burning, aching, 
and sharp, and at a level of 5 out of 10.  Pain was elicited 
by physical activity and relieved by rest and medication.  It 
impaired his ability to walk, run or lift.  Examination 
showed his posture and gait to be within normal limits.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent.  No 
tenderness was noted.  Straight leg raising was negative on 
the right and left.  The range of motion (ROM) of the 
thoracolumbar spine was as follows:  

Movement
Normal ROM
in degrees
ROM 
in 
degrees
Degree that pain 
occurred
Flexion
0 to 90
75
60
Extension
0 to 30 
30
30
Right Lateral 
flexion
0 to 30
30
30
Left lateral 
flexion
0 to 30
30
30
Right Rotation
0 to 30
30
30
Left Rotation
0 to 30
30
30

Neurological examination of the lower extremities revealed 
motor function to be within normal limits.  Sensory function 
was within normal limits.  Left lower extremity reflexes were 
2+ for knee jerks and 2+ for ankle jerks, bilaterally.  The 
pertinent diagnoses were compression fracture T12, 
degenerative disc disease of the thoracic spine; low back 
injury degenerative disc disease of the lumbar spine; and 
left lower extremity sciatic neuropathy.  

Conclusion

Considering the service-connected back disability under the 
old criteria, there is no muscle spasm and the ankle jerks 
are present and normal at 2+.  The neurological testing 
reflected essentially normal findings and did not show 
findings which would be more than those associated with a 
severe disc disorder, for which the current 40 percent is 
assigned.  The medical reports here provide a preponderance 
of evidence that the service-connected back disorder does not 
approximate the extensive neurological deficits associated 
with a pronounced disc syndrome, as required for a higher 
rating.  38 C.F.R. § 4.7 (2006).  

Considering the new criteria, the evidence shows that the 
veteran has significant back motion and does not have the 
unfavorable ankylosis required for a higher evaluation.  
General Rating Formula For Diseases And Injuries Of The 
Spine.  

The new criteria provide for separate rating for any 
associated objective neurologic abnormalities.  General 
Rating Formula For Diseases And Injuries Of The Spine, Note 
(1).  While the diagnosis of left lower extremity sciatic 
neuropathy has been carried on, the recent examinations have 
shown that there are no objective neurologic abnormalities.  
Neurologic examination was within normal limits in February 
2001 and May 2004.  Consequently, an additional rating under 
the neurologic codes is not warranted.  

The veteran feels that his service-connected back disorder 
warrants a higher rating.  However, the objective findings of 
the trained medical professionals are significantly more 
probative in determining whether the disability meets the 
criteria for a higher rating.  In this case, the medical 
reports form a preponderance of evidence against the claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected back disabilities have not met the criteria for a 
higher rating at any time.  


Recurrent Renal Calculi

The service-connected recurrent renal calculi have been rated 
as 10 percent disabling under diagnostic code 7509, since 
1984.  Nephrolithiasis or kidney stones will be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy; 2. 
drug therapy; or 3. invasive or non-invasive procedures more 
than two times/year, which will be rated as 30 percent 
disabling.  38 C.F.R. § 4.115b, Code 7508 (2006).  
Hydronephrosis will be rated as 10 percent disabling where 
there is only an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating will be 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating requires frequent attacks of 
colic with infection (pyonephrosis), kidney function 
impaired.  A severe case will be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Code 7509 (2006).  

On the July 1997 VA examination, the veteran acknowledged 
that he had no stones, renal colic, or urinary tract 
infection in the past year.  The diagnosis was recurrent 
renal calculi, none for the past 12 months.  

The veteran was examined for VA in February 2001.  He 
complained that he had to urinate at 1/2 to 2 hour intervals 
during the day and 2 to 3 times at night.  He denied pain on 
urination.  Sometimes he had problems starting and had a weak 
flow.  He was not incontinent of urine.  He gave a history of 
bladder stones, and acute infection and urinary 
catheterization.  He had never had surgery on his urinary 
tract.  Examination of the abdomen and genitalia were within 
normal limits.  Urinalysis disclosed a moderate amount of 
blood.  The diagnosis was recurrent renal calculi with no 
change.  The examiner expressed the opinion that recurrent 
renal calculi may also cause a significant amount of episodic 
pain and discomfort.  

When the veteran was examined for VA in May 2004, he asserted 
that he suffered from recurrent renal calculi since 1954.  
During the day, he urinated 7 times at intervals of 2 hours.  
He had no problem with urination at night.  He did not have 
problems starting urination.  He did not have any urine 
incontinence.  He reported fatigue.  He said that he had been 
hospitalized 5 times and had 4 stents placed.  He had been 
asymptomatic for 30 years.  He did not require any procedures 
for his genitourinary problem.  He had not been hospitalized 
in the last 12 months.  He was not on dialysis.  There was no 
functional impairment resulting from the condition.  On 
examination, the veteran's abdomen had some right flank 
tenderness.  Genital examination was within normal limits.  
Laboratory tests were considered to be within normal limits, 
showing only insignificant abnormalities.  Urinalysis was 
absent protein, sugar or red blood cells.  For the diagnosis 
of recurrent renal calculi, the examiner concluded that the 
condition had resolved.  

Subsequent clinical notes reflect urinary problems.  A 
February 2005 VA urology note shows that a work-up for 
microhematuria disclosed a lesion in the bladder.  An 
intravenous pyelogram was normal.  The veteran's complaints 
of frequency and urgency were evaluated and he was found to 
have a small capacity bladder.  In February 2006, biopsy 
disclosed prostate cancer.  

Conclusion

The last medical documentation of a renal calculus was on 
hospitalization in August 1985, over 21 years ago.  Since 
then, the veteran has had other urinary problems due to a 
small bladder and prostate cancer.  There is no competent 
medical opinion linking these diagnoses and symptoms to the 
service-connected renal calculus.  More significant to this 
claim, there is no competent evidence of the criteria for a 
higher rating.  The pertinent records have been obtained and 
they do not show that the veteran has recurrent stone 
formation requiring diet therapy, drug therapy, or invasive 
or non-invasive procedures.  Neither is there competent 
evidence of frequent attacks of colic, requiring catheter 
drainage, infection (pyonephrosis), or of impairment of 
kidney function.  While the veteran may feel that his 
service-connected renal calculi residuals warrant a higher 
evaluation, the findings of the trained medical professionals 
are substantially more probative and, in this case, establish 
that the service-connected residuals do not approximate any 
applicable criteria for a higher rating.  The medical reports 
provide the preponderance of evidence and that body of 
evidence is against the claim for a higher evaluation.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected residuals of recurrent renal calculi have not met 
the criteria for a higher rating at any time.  

Other Criteria and Extraschedular Rating

For the claims discussed in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that these service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 40 percent disabling for degenerative 
disc disease of the lumbar spine is denied.  

A rating in excess of 10 percent disabling for a compression 
fracture, T-12 vertebra is denied.  

A rating in excess of 10 percent disabling for recurrent 
renal calculi is denied.  


REMAND

In May 2003, the Board remanded the case, including the issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral arm disorder.  Subsequently, in 
March 2006, the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
information and evidence that was previously lacking and that 
was necessary to reopen the claim, as well as to establish 
entitlement to the underlying benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has not 
received such notice in this case, so the issue of reopening 
must be remanded to afford him the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  

As to the claim for compensation for an upper back disorder, 
with left arm and shoulder symptoms, based on service 
connection and the provisions of 38 U.S.C.A. § 1151, the 
veteran and his representative have asserted two bases for 
benefits.  As to the claim of direct service connection, the 
veteran has noted that the January 1959 service medical 
record shows an injury in service with, not only a fracture 
of vertebra T12, but left upper extremity symptoms and 
neurologic deficits in an approximate 3-inch band through the 
dermatomes of C1 down the posterior neck on the left side.  
Whether these findings in service are linked to the current 
disability presents a medical question requiring a medical 
opinion.  In 1986 and 1987, the veteran underwent a series of 
procedures, at VA medical centers, for the treatment of 
symptoms in his neck and left upper extremity.  He asserts 
that these treatments resulted in greater disability and 
otherwise meet the requirements for compensation under 
38 U.S.C.A. § 1151.  This again raises a medical question 
requiring a medical opinion.  

Accordingly, while the Board regrets the further delay, the 
issues of whether new and material evidence has been received 
to reopen the veteran's claims for entitlement to service 
connection for a bilateral arm disorder, and entitlement to 
compensation for an upper back disorder, with left arm and 
shoulder symptoms, based on service connection and the 
provisions of 38 U.S.C.A. § 1151, must be REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Particularly, the veteran should be 
informed as to what evidence was 
previously lacking and is now needed to 
reopen the claim for service connection 
for a bilateral arm disorder.  See Kent.  

2.  The claims folder should be forwarded 
to a physician for a medical opinion.  If 
examination of the veteran, tests, X-rays 
or other studies are needed to respond to 
the following questions, such 
examination, tests or studies should be 
scheduled.  The physician should respond 
to the following questions with a 
complete explanation.  

a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current cervical spine and 
upper left extremity disorders are the 
result of his injury in service?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current cervical spine and 
upper left extremity disorders are the 
result of VA hospital care, medical or 
surgical treatment, or examination?  If 
so, was the proximate cause of the 
disability carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA?  Or, if the disability was due to VA 
care or treatment, was the proximate 
cause of the disability an event not 
reasonably foreseeable?  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


